Case 3:05-cr-00027-KRG Document 96 Filed 06/23/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
CR No. 05-273
VS.

DONALD E. BLACK,

Defendant

ORDER OF COURT
AND NOW, this 23"! day of June 2020, with regard to the two motions before the Court,
namely [93] Motion to Modify Supervised Release Conditions and [87] Motion to Terminate
Defendant’s Remaining Supervised Release Term, and upon agreement of the parties, IT IS
HEREBY ORDERED as follows: Defendant shall relocate or obtain an approved residence
within 45 days of the date of the Court’s Order and further the term of the supervised release
imposed at CR 05-27] is revised from the initial term to a term which will run 3 years from the

date of this Order, at which time it will terminate.

BY THE COURT:

4 i
& } wot
5, é
, :

      

4, Ae

KIM R. GIBSON,
UNITED STATES DISTRICT JUDGE

 
